PER CURIAM:
Jean E. Grubb appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s decision to deny disability insurance benefits and supplemental social security benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Grubb v. Commissioner, No. l:05-cv-00050-jpj (W.D.Va. Apr. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.